 

Exhibit 10.2

 

Award Number:          

 

ARCH THERAPEUTICS, Inc.

 

RESTRICTED STOCK BONUS AWARD AGREEMENT

 

1.             Issuance of Shares. Arch Therapeutics, Inc. a Nevada corporation
(the “Company”), hereby issues to the Grantee (the “Grantee”) named in the
Notice of Restricted Stock Bonus Award (the “Notice”), the Total Number of
Shares of Common Stock Awarded set forth in the Notice (the “Shares”), subject
to the Notice and this Restricted Stock Bonus Award Agreement (the “Agreement”).
All Shares issued hereunder will be deemed issued to the Grantee as fully paid
and nonassessable shares, and the Grantee will have the right to vote the Shares
at meetings of the Company’s stockholders. The Company shall pay any applicable
stock transfer taxes imposed upon the issuance of the Shares to the Grantee
hereunder.

 

2.             Transfer Restrictions. The unregistered and restricted Shares
issued to the Grantee hereunder may not be sold, transferred by gift, pledged,
hypothecated, or otherwise transferred or disposed of (collectively,
“Transferred”) by the Grantee (i) prior to the date when the Shares become
vested pursuant to the Vesting Schedule set forth in the Notice; and (ii)
thereafter only if the Grantee shall have delivered to the Company (if requested
by the Company) an opinion of counsel to the Grantee, in a form reasonably
acceptable to the Company, to the effect that such Shares may be Transferred
pursuant to an exemption from registration under the Securities Act of 1933, as
amended (the “Securities Act”) or if the Grantee provides the Company with
reasonable assurance (which may include customary stockholder representation
letters) that such Shares can be Transferred pursuant to Rule 144 promulgated
under the Securities Act. Any attempt to transfer Restricted Shares in violation
of this Section 2 will be null and void and will be disregarded.

 

3.             Escrow of Stock. For purposes of facilitating the enforcement of
the provisions of this Agreement, the Grantee agrees, immediately upon receipt
of the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof. The Grantee hereby acknowledges
that the appointment of the Secretary or Assistant Secretary of the Company (or
their designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable. The
Grantee agrees that the Restricted Shares may be held electronically in a book
entry system maintained by the Company’s transfer agent or other third party and
that all the terms and conditions of this Section 3 applicable to certificated
Restricted Shares will apply with the same force and effect to such electronic
method for holding the Restricted Shares. The Grantee agrees that such escrow
holder shall not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto. The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Upon the vesting of Restricted Shares, the escrow holder will, without further
order or instruction, transmit to the Grantee the certificate evidencing such
Shares; provided, however, that no transmittal of certificates evidencing the
Shares will occur unless and until the Grantee has satisfied all Tax Withholding
Obligations (as defined in Section 5(c) below).

 



 1 

 

 

4.             Additional Securities and Distributions.

 

(a)           Any securities or cash received (other than a regular cash
dividend) as the result of ownership of the Restricted Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Vesting Schedule set
forth in the Notice. The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option. If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.

 

(b)          The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.

 

5.             Taxes.

 

(a)           None

 

(b)           Tax Liability. The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award. Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Award or the subsequent sale of Shares subject to the Award. The Company and
its Related Entities do not commit and are under no obligation to structure the
Award to reduce or eliminate the Grantee’s tax liability.

 

(c)           Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

 



 2 

 

 

(i)            By Share Withholding. The Grantee authorizes the Company to, upon
the exercise of its sole discretion, withhold from those Shares issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation. The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above.

 

(ii)           By Sale of Shares. Unless the Grantee determines to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf, in
accordance with the provisions of Rule 144 promulgated under the Securities Act,
a whole number of Shares from those Shares issuable to the Grantee as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the minimum applicable Tax Withholding Obligation. Such Shares will be
sold on the day such Tax Withholding Obligation arises (e.g., a vesting date) or
as soon thereafter as practicable. The Grantee will be responsible for all
broker’s fees and other costs of sale, and the Grantee agrees to indemnify and
hold the Company harmless from any losses, costs, damages, or expenses relating
to any such sale. To the extent the proceeds of such sale exceed the Grantee’s
minimum Tax Withholding Obligation, the Company agrees to pay such excess in
cash to the Grantee. The Grantee acknowledges that the Company or its designee
is under no obligation to arrange for such sale at any particular price, and
that the proceeds of any such sale may not be sufficient to satisfy the
Grantee’s minimum Tax Withholding Obligation. Accordingly, the Grantee agrees to
pay to the Company or any Related Entity as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.

 

(iii)          By Check, Wire Transfer or Other Means. At any time not less than
five (5) business days (or such fewer number of business days as determined by
the Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

 

Notwithstanding the foregoing, the Company also may satisfy any Tax Withholding
Obligation by offsetting any amounts (including, but not limited to, salary,
bonus and severance payments) due to the Grantee by the Company.

 



 3 

 

 

6.             Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement or the Notice, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records. The Company may issue a “stop
transfer” instruction if the Grantee fails to satisfy any Tax Withholding
Obligations.

 

7.             Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

 

8.             Restrictive Legends. The Grantee understands and agrees that the
Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Shares together with any other legends that may be required by the Company
or by state or federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

 

9.             Entire Agreement: Governing Law. The Notice, this Agreement and
the CA constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Nevada without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of Nevada to the rights and duties of the parties. Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

10.           Construction. The captions used in the Notice and this Agreement
are inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

11.           Administration and Interpretation. Any question or dispute
regarding the administration or interpretation of the Notice or this Agreement
shall be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

 



 4 

 

 

12.           Venue. The parties agree that any suit, action, or proceeding
arising out of or relating to the Notice or this Agreement shall be brought in
the United States District Court for the District of Massachusetts (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
Massachusetts state court in the County of Middlesex) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 12 shall for any reason be held invalid
or unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

13.           Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

END OF AGREEMENT

 



 5 

 

 

EXHIBIT A

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

FOR VALUE RECEIVED, ____________________ hereby sells, assigns and transfers
unto _______________________, _________ (______) shares of the Common Stock of
Arch Therapeutics, Inc., a Nevada corporation (the “Company”), standing in his
name on the books of, the Company represented by Certificate
No. _________________ herewith, and does hereby irrevocably constitute and
appoint the Secretary of the Company attorney to transfer the said stock in the
books of the Company with full power of substitution.

 

DATED: ________________

 

____________________________________

 

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

 

 

 

 



 1 

 